DETAILED ACTION
Claims 1-20 are pending examination in this Office action.
Claims 1, 8 and 15 are independent.
This Office action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the mechanical properties are determined from the lattice parameters.  However, claim 1, from which claim 2 depends, recites that the lattice parameters are determined from the mechanical properties.  Consequently, it is unclear whether the mechanical properties are determined from the lattice parameters or whether the lattice parameters are determined from the mechanical properties.

Claim 16 recites that the mechanical properties are determined from the lattice parameters.  However, claim 15, from which claim 16 depends, recites that the lattice parameters are determined from the mechanical properties.  Consequently, it is unclear whether the mechanical properties are determined from the lattice parameters or whether the lattice parameters are determined from the mechanical properties.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 8, 10, 13, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Garcia-Reyero, et al. (US Patent Publication 2018/0052947 A1).
Regarding claim 1, Garcia-Reyero teaches a system for lattice structure design for additive manufacturing comprising: 
at least one processor configured via executable instructions included in at least one memory to [0029, 0031; the apparatus includes a memory 325 and controller having one or more processors 320]: 
receive a three dimensional (3D) model of an object [0001, 0030, 0033; the apparatus receives a definition of the three-dimensional object in the form of an object model]; 
receive effective mechanical properties  for at least a portion of the 3D model to be filled by a lattice producible by a 3D printer configured to produce the object [0009; designer may wish to specify a lattice size or shape to be applied to part or all of a model to control mechanical properties of the three-dimensional object. Such mechanical properties may include one or more of the tensile strength, weight, centre of gravity and metacentre. For example, centre of gravity and metacentre can be controlled by specifying different lattice densities for different parts of the three-dimensional object]; 
determine lattice design parameters based on the received effective mechanical properties for the portion of the design [0009] [0032; the system may modify the deposit controller allow a three-dimensional object to have varying material properties] [0016; 3D matrix is created from the lattice entered by the designer (based on the mechanical properties from the object model)] [0024; Each of the three-dimensional threshold matrices discussed above by way of example illustrates a corresponding lattice feature that can be specified by the designer of a three-dimensional object model. Other three-dimensional threshold matrices, particularly three-dimensional threshold matrices with larger dimensions, could allow a designer to specify combinations of these lattice features.]; and 
modify the 3D model to include the lattice having the determined lattice design parameters for the portion of the 3D model [0009] [0027; FIG. 2 schematically shows apparatus 200 for processing an object model such as that produced by the apparatus 100 discussed with reference to FIG. 1 to provide output instructions for an additive manufacturing system such as a "3D printer". As shown, a vector representation 210 of a three-dimensional object, such as the vector representation 140, is process by an object shape processor 230 to generate three-dimensional shape data. Lattice index data 220, such as lattice index data 150, is separately input to a matrix generator 250 together with a three-dimensional threshold matrix 260. The three-dimensional threshold matrix may be a single available three-dimensional threshold matrix, one of a plurality of three-dimensional threshold matrices stored by the apparatus 200 selected in accordance with an indication provided in the lattice index data 220, or may be provided as part of the lattice index data 220.] [0012; the object data includes a vector representation 140 of the Three-dimensional object together with lattice data for the three-dimensional object] [0025; the object data generator can use a plurality of different three-dimensional threshold matrices, the user input 120 includes an indication of the lattice index].
Regarding claim 3, Garcia-Reyero teaches the system according to claim 1, wherein the lattice design parameters include data corresponding to at least one of lattice cell size, lattice cell shape, lattice strut diameter, or any combination thereof [0009; user may specify a lattice size or shape to be applied to part or all of a model to control mechanical properties] [0018, 0020; cell dimensions and sizes are specified].

Regarding claim 8, Garcia-Reyero teaches a method for lattice structure design for additive manufacturing comprising: through operation of a least one processor [0029, 0031; the apparatus includes a memory 325 and controller having one or more processors 320];
receiving a three dimensional model of an object [0001, 0030, 0033; the apparatus receives a definition of the three-dimensional object in the form of an object model];
receiving effecting mechanical properties for at least a portion of the 3D model to be filled by a lattice producible by a 3D printer configured to produce the object [0009; designer may wish to specify a lattice size or shape to be applied to part or all of a model to control mechanical properties of the three-dimensional object. Such mechanical properties may include one or more of the tensile strength, weight, centre of gravity and metacentre. For example, centre of gravity and metacentre can be controlled by specifying different lattice densities for different parts of the three-dimensional object];
determining lattice design parameters based on the received effective mechanical properties for the portion of the design [0009] [0032; the system may modify the deposit controller allow a three-dimensional object to have varying material properties] [0016; 3D matrix is created from the lattice entered by the designer (based on the mechanical properties from the object model)] [0024; Each of the three-dimensional threshold matrices discussed above by way of example illustrates a corresponding lattice feature that can be specified by the designer of a three-dimensional object model. Other three-dimensional threshold matrices, particularly three-dimensional threshold matrices with larger dimensions, could allow a designer to specify combinations of these lattice features.]; and
modifying the 3D model to include the lattice having the determined lattice design parameters for the portion of the 3D model [0009] [0027; FIG. 2 schematically shows apparatus 200 for processing an object model such as that produced by the apparatus 100 discussed with reference to FIG. 1 to provide output instructions for an additive manufacturing system such as a "3D printer". As shown, a vector representation 210 of a three-dimensional object, such as the vector representation 140, is process by an object shape processor 230 to generate three-dimensional shape data. Lattice index data 220, such as lattice index data 150, is separately input to a matrix generator 250 together with a three-dimensional threshold matrix 260. The three-dimensional threshold matrix may be a single available three-dimensional threshold matrix, one of a plurality of three-dimensional threshold matrices stored by the apparatus 200 selected in accordance with an indication provided in the lattice index data 220, or may be provided as part of the lattice index data 220.] [0012; the object data includes a vector representation 140 of the Three-dimensional object together with lattice data for the three-dimensional object] [0025; the object data generator can use a plurality of different three-dimensional threshold matrices, the user input 120 includes an indication of the lattice index].
Regarding claim 15, Garcia-Reyero teaches a non-transitory computer readable medium encoded with executable instructions that when executed, cause at least one processor to [0029, 0031; the apparatus includes a memory 325 and controller having one or more processors 320]: 
receive a three dimensional 3D model of an object; receive effective mechanical properties for at least a portion of the 3D model to be filled by a lattice producible by a 3D printer configured to produce the object [0001, 0030, 0033; the apparatus receives a definition of the three-dimensional object in the form of an object model] [0009; designer may wish to specify a lattice size or shape to be applied to part or all of a model to control mechanical properties of the three-dimensional object. Such mechanical properties may include one or more of the tensile strength, weight, centre of gravity and metacentre. For example, centre of gravity and metacentre can be controlled by specifying different lattice densities for different parts of the three-dimensional object]; 
determine lattice design parameters based on the received effective mechanical properties for the portion of the design [0009] [0032; the system may modify the deposit controller allow a three-dimensional object to have varying material properties] [0016; 3D matrix is created from the lattice entered by the designer (based on the mechanical properties from the object model)] [0024; Each of the three-dimensional threshold matrices discussed above by way of example illustrates a corresponding lattice feature that can be specified by the designer of a three-dimensional object model. Other three-dimensional threshold matrices, particularly three-dimensional threshold matrices with larger dimensions, could allow a designer to specify combinations of these lattice features.]; and 
modify the 3D model to include the lattice having the determined lattice design parameters for the portion of the 3D model [0009] [0027; FIG. 2 schematically shows apparatus 200 for processing an object model such as that produced by the apparatus 100 discussed with reference to FIG. 1 to provide output instructions for an additive manufacturing system such as a "3D printer". As shown, a vector representation 210 of a three-dimensional object, such as the vector representation 140, is process by an object shape processor 230 to generate three-dimensional shape data. Lattice index data 220, such as lattice index data 150, is separately input to a matrix generator 250 together with a three-dimensional threshold matrix 260. The three-dimensional threshold matrix may be a single available three-dimensional threshold matrix, one of a plurality of three-dimensional threshold matrices stored by the apparatus 200 selected in accordance with an indication provided in the lattice index data 220, or may be provided as part of the lattice index data 220.] [0012; the object data includes a vector representation 140 of the Three-dimensional object together with lattice data for the three-dimensional object] [0025; the object data generator can use a plurality of different three-dimensional threshold matrices, the user input 120 includes an indication of the lattice index].
Claim 10 is directed to a method having substantially the same limitations of the system of claim 3 and is rejected for substantially the same reasons.
Claims 14 and 20 are directed to a method and computer readable medium respectively, having substantially the same limitations as the system of claim 7 and are rejected for substantially the same reasons.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 9, 12, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Reyero, et al. (US Patent Publication 2018/0052947 A1) in view of Rodrigues, et al. (US Patent Publication 2016/0253444 A1).
Regarding claim 2, Garcia-Reyero teaches the system according to claim 1, but may not explicitly teach wherein the at least one processor is configured to: receive lattice design parameters for the portion of the 3D model; determine effective mechanical properties based on the received lattice design parameters; and display through at least one display the determined effective mechanical properties.
However, Rodrigues teaches wherein the at least one processor is configured to: receive lattice design parameters for the portion of the 3D model; determine effective mechanical properties based on the received lattice design parameters; and display through at least one display the determined effective mechanical properties [0006, 0013; 3d lattice mesh includes mechanical properties].

Regarding claim 5, Garcia-Reyero in view of Rodrigues teaches the system of claim 2, and Rodrigues teaches wherein the at least one processor is configured to: carry out finite element analysis (FEA) to determine FEA data that characterizes effective mechanical properties for lattice design parameters provided by a user [0038]; and 
storing the FEA data for the lattice design parameters in a data store [0038; the FEA model may be configured to store for each data point  . . . an associated set of values of mechanical parameters]; and
wherein the at least one processor is configured to determine the lattice design parameters and/or the effective mechanical properties is further based on the stored FEA data [0039; the FEA model is depicted as a 3D tetrahedral truss lattice mesh and may include script that generates a 3D tetrahedral truss lattice mesh FEA] [0056; each of the struts is configured to align with a respective load path identified by the sparse lattice FEA model] [Claim 1; each strut-like finite element has a respective set of one or more assumed mechanical properties].

Claims 9 and 16 are directed to a method and computer readable medium respectively, having substantially the same limitations as the system of claim 2 and are rejected for substantially the same reasons.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Garcia-Reyero and Rodrigues before the effective filing date of the present application 
Claims 12 and 18 are directed to a method and computer readable medium respectively, having substantially the same limitations as the system of claim 5 and are rejected for substantially the same reasons.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Garcia-Reyero and Rodrigues before the effective filing date of the present application


Claims 2, 5, 9, 12, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Reyero, et al. (US Patent Publication 2018/0052947 A1) in view of Neff, et al. Selective Laser Sintering of Diamond Lattice Structures: Experimental Results and FEA Model Comparison, 26th Annual International Solid Freeform Fabrication Symposium, 15 August 2015, pages 1104-1117, (hereinafter referred to as “Neff”).
Regarding claim 2, Garcia-Reyero teaches the system according to claim 1, but may not explicitly teach wherein the at least one processor is configured to: receive lattice design parameters for the portion of the 3D model; determine effective mechanical properties based on 
 However, Neff teaches wherein the at least one processor is configured to: receive lattice design parameters for the portion of the 3D model; determine effective mechanical properties based on the received lattice design parameters; and display through at least one display the determined effective mechanical properties [ Figs 10 and 11 teach determining effective mechanical properties given lattice design parameters].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Garcia-Reyero and Neff before the effective filing date of the present application.  Garcia-Reyero teaches receiving and designing lattice structures based on effective mechanical properties to improve additive manufacturing processes.  Neff teaches FEA simulation methods that include considering mechanical properties from lattice structures included in the FEA simulation.  One of ordinary skill in the art will understand that Garcia-Reyero and Neff are directed to improving additive manufacturing processes.  One of ordinary skill in the art would have motivation to combine the teachings of Garcia-Reyero and Neff to improve the design of 3D models in additive manufacturing processes by including mechanical properties in lattice design structures.
Regarding claim 5, Garcia-Reyero in view of Neff teaches the system of claim 2, and Neff teaches wherein the at least one processor is configured to: carry out finite element analysis (FEA) to determine FEA data that characterizes effective mechanical properties for lattice design parameters provided by a user [Neff:  “FEA simulation method” Page 1107]; and 
storing the FEA data for the lattice design parameters in a data store; and

 [Neff:  “FEA simulation method” Page 1107].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Garcia-Reyero and Neff before the effective filing date of the present application for the same reasons as disclosed above.
Claims 9 and 16 are directed to a method and computer readable medium respectively, having substantially the same limitations as the system of claim 2 and are rejected for substantially the same reasons.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Garcia-Reyero and Neff before the effective filing date of the present application for the same reasons as disclosed above.
Claims 12 and 18 are directed to a method and computer readable medium respectively, having substantially the same limitations as the system of claim 5 and are rejected for substantially the same reasons.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Garcia-Reyero and Neff before the effective filing date of the present application for the same reasons as disclosed above.



Claims 4, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Reyero, et al. (US Patent Publication 2018/0052947 A1) in view of Lacaze, et al. (US Patent Publication 2015/0310148 A1).
Regarding claim 4, Garcia-Reyero teaches the system according to claim 1, but may not explicitly teach wherein the effective mechanical properties include at least one of Young’s moduli, Poisson’s ratio, shear moduli, bulk moduli, or any combination thereof.
However, Lacaze teaches wherein the effective mechanical properties include at least one of Young’s moduli, Poisson’s ratio, shear moduli, bulk moduli, or any combination thereof [0027; mechanical properties include Young’s modulus or shear modulus].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Garcia-Reyero and Lacaze before the effective filing date of the present application.  Garcia-Reyero teaches receiving and designing lattice structures based on effective mechanical properties to improve additive manufacturing processes.  Lacaze teaches a system for designing 3D models by analyzing mechanical properties for the model and further teaches determining mechanical properties for lattice structures using Young’s modulus or a shear modulus.  One of ordinary skill in the art would have motivation to use Young’s modulus or a shear modulus to as mechanical properties in the 3d design system of Garcia-Reyero to improve the additive manufacturing process by accounting for specific mechanical properties.
Claims 11 and 17 are directed to a method and computer readable medium respectively, having substantially the same limitations as the system of claim 4 and are rejected for substantially the same reasons.
.


Claims 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Reyero, et al. (US Patent Publication 2018/0052947 A1) in view of Rodrigues, et al. (US Patent Publication 2016/0253444 A1)1 and further in view of Schafstall, et al. (US Patent 10, 740,910 B1).
Regarding claim 6, Garcia-Reyero in view of Rodrigues (or alternatively Garcia-Reyero in view of Neff) teaches the system according to claim 5, but may not explicitly teach wherein the at least one processor is configured to determine the lattice design parameters or the effective mechanical properties based on a Gaussian prediction model and the FEA data.
However, Schafstall teaches wherein the at least one processor is configured to determine the lattice design parameters or the effective mechanical properties based on a Gaussian prediction model and the FEA data [Column 6, lines 10-17; The processor 106 can implement the simulation module 150 to perform simulations (FEA or FEM) for the model (generated or imported) using at least one partially-filled regular element in the manner described.  For instance, element matrices can be evaluated with respect to one or more of the regular elements of the defined mesh using numerical integration (e.g., Trapezoidal rule, Simpson's rule, Gaussian Integration, or the like).] [Column 9, lines 31-39; Depending on the shape of the model, all three classes may not be represented.  In some examples, the model created may be a thin lattice structure (e.g., in additive manufacturing simulation) having a thickness corresponding to dimensions of one regular element or less.  For such a thin lattice structure model, a mesh defined for the model may not include any regular elements of the first class given that the thickness of the model cannot allow any regular elements to be completely (e.g., 100%) contained in the model].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Schafstall with Garcia-Reyero and either Rodrigues or Neff, before the effective filing date of the present application.  Garcia-Reyero teaches receiving and designing lattice structures based on effective mechanical properties to improve additive manufacturing processes.  Rodrigues teaches designing 3D truss structures and 3D models and further teaches including mechanical properties in the lattice structure.  One of ordinary skill in the art will understand that Garcia-Reyero and Rodrigues are directed to improving additive manufacturing processes.  One of ordinary skill in the art would have motivation to combine the teachings of Garcia-Reyero and Rodrigues to improve the design of 3D models in additive manufacturing processes by including mechanical properties in lattice design structures.
Similarly, Neff teaches FEA simulation methods that include considering mechanical properties from lattice structures included in the FEA simulation.  One of ordinary skill in the art will understand that Garcia-Reyero and Neff are directed to improving additive manufacturing processes.  One of ordinary skill in the art would have motivation to combine the teachings of Garcia-Reyero and Neff to improve the design of 3D models in additive manufacturing processes by including mechanical properties in lattice design structures.


Claims 13 and 19 are directed to a method and computer readable medium respectively, having substantially the same limitations as the system of claim 6 and are rejected for substantially the same reasons.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Schafstall with Garcia-Reyero and either Rodrigues or Neff, before the effective filing date of the present application for the same reasons as disclosed above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Vernon (US Patent Publication 2019/0325098 A1), teaches a method for improving the production of an object via an additive manufacturing machine includes receiving a computer-aided design (CAD) part model, subdividing the part model into mesh elements so as to form a mesh, performing finite element analysis (FEA) on the mesh, and generating slice files based on the mesh for use in additive manufacturing.

Arisoy, et al. (US Patent Publication 2017/0083003 A1), teaches a computer-implemented method of optimized lattice partitioning of solid 3-D models for additive manufacturing includes a computer receiving a 3-D model of an object to be printed and functional specifications indicating desired mechanical properties for portions of the object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/            Primary Examiner, Art Unit 2115                                                                                                                                                                                            	2 December 2021			


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alternatively, Claims 6, 13 and 19 may be rejected as being unpatentable over Garcia-Reyero, et al. (US Patent Publication 2018/0052947 A1) in view of Neff, and further in view of Schafstall, et al. (US Patent 10,740,910 B1).